Citation Nr: 1107392	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-29 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 2005, the RO 
denied the Veteran's claim for service connection for PTSD.  

2.  The evidence received since the RO's January 2005 decision 
denying the Veteran's claim for service connection for PTSD, 
which was not previously of record, and which is not cumulative 
of other evidence of record, raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
January 2005 decision denying the Veteran's claim for service 
connection for PTSD; the claim for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  Without deciding whether the notice and development 
requirements have been satisfied in the present case, it is the 
Board's conclusion that this law does not preclude the Board from 
adjudicating the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for PTSD.  This is so because the Board is taking 
action favorable to the Veteran by finding that new and material 
evidence has been submitted.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In October 2000, the RO denied a claim for service connection for 
PTSD.  There was no appeal, and the RO's decision became final.  
See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  The Veteran 
subsequently filed to reopen his claim on several occasions, to 
include a claim which was denied by the RO in January 2005.  
There was no appeal, and the RO's January 2005 decision became 
final.  Id. 

In June 2007, the Veteran filed to reopen the claim.  In October 
2007, the RO determined that new and material evidence had not 
been presented to reopen the claim.  The Veteran has appealed.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010). 

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of this claim was in January 
2005.  Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f). 

The evidence of record at the time of the RO's January 2005 
decision consisted of Vet Center, and VA reports, dated between 
2000 and 2004 (there were no service treatment reports of 
record).  This evidence shows that the Veteran received treatment 
for psychiatric symptoms, with diagnoses of depression, PTSD, and 
polysubstance dependence.  A VA hospital report, covering 
treatment between July and September of 2000, contained Axis I 
diagnoses of marijuana dependence, obsessive compulsive disorder, 
and intermittent explosive disorder. 

Evidence received since the RO's January 2005 decision consists 
of VA and non-VA reports, dated between 2001 and 2008, and 
reports from the Social Security Administration (SSA).  This 
evidence shows treatment for psychiatric symptoms, with a number 
of diagnoses of PTSD, as well as marijuana abuse, polysubstance 
abuse, and MDD (major depressive disorder).  The SSA essentially 
determined that the Veteran was disabled as of July 2002 due to 
PTSD.  

A letter from a private physician, J.P.S., M.D., dated in July 
2009, shows that he essentially states that the Veteran has PTSD 
due to his service.  

This evidence, that was not of record at the time of the January 
2005 RO decision, is not cumulative; thus it is "new" within the 
meaning of 38 C.F.R. § 3.156.  The Board further finds that this 
evidence is material.  In this case, the Veteran's submitted 
post-service treatment reports now contain several years' worth 
of medical reports showing treatment for psychiatric symptoms, 
with diagnoses that included PTSD, that were not of record in 
January 2005.  Although there is no evidence to show that the 
claimed stressor is verified, Dr. J.P.S.'s opinion is competent 
evidence which indicates that the Veteran may have PTSD that is 
related to his service.  The claim is therefore reopened.  See 
Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010) (38 
C.F.R. § 3.159(c)(4) "does not require new and material evidence 
as to each previously unproven element of a claim." ).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To this 
extent only, the appeal is granted.


REMAND

The Veteran asserts that he has PTSD as a result of his service.  
Specifically, he asserts that he has PTSD due to an incident in 
which his ship, the U.S.S. Davidson, fired artillery rounds upon 
an inhabited village, implicitly wounding and/or killing some of 
them.  In some reports, he has asserted that this incident took 
place in Vietnam and/or in 1974, however, the more recent 
evidence shows that  he asserts that it occurred in the 
Philippines in 1975.  See e.g., February 2010 hearing transcript; 
July 2009 report from Dr. J.P.S.   

The Court has recently held that, when a claimant identifies PTSD 
without more, it cannot be considered a claim limited only to 
that diagnosis, but rather must be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
found that such an appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, whatever it is, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, VA must consider whether the 
Veteran has any psychiatric disability other than PTSD that is 
etiologically related to his military service.  The medical 
evidence of record shows that the Veteran has diagnoses of 
acquired psychiatric disorders other than PTSD that include 
depression/major depression, obsessive compulsive disorder, and 
intermittent explosive disorder, as well as substance abuse 
disorders (direct service connection for a disability that is a 
result of a claimant's own abuse of alcohol or drugs (a substance 
abuse disability) is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 
Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 
31,263 (1998)).  

As such, the issue on appeal must be recharacterized as 
"entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD."  Furthermore, this issue must be 
remanded for additional due process considerations.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held that 
before the Board may address a matter that has not been addressed 
by the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities.  In this case, the RO has not considered whether 
the Veteran's diagnoses of acquired psychiatric disorders, other 
than PTSD, are service-related.  Thus, additional development is 
needed.

During the pendency of this appeal, a new version of 38 C.F.R. § 
3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  
Among other things, in some cases, the new regulation 
significantly changes the criteria for determining whether or not 
a claimed stressor is considered to have been verified.  The 
legislative summary states, in part:

The Department of Veterans Affairs (VA) is 
amending its adjudication regulations 
governing service connection for 
posttraumatic stress disorder (PTSD) by 
liberalizing in some cases the evidentiary 
standard for establishing the required in 
service stressor. (emphasis added).

The Veteran's personnel file and discharge are not currently of 
record, and it is not clear whether the liberalizing changes are 
applicable in this case.  

When the Board addresses questions or issues that the RO did not 
previously consider, "the Board must secure a waiver from a 
claimant or otherwise determine that there would be no prejudice 
to the claimant by proceeding to adjudicate the question or 
issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Similarly, where the Board considers law not previously 
considered by the RO, the Board is required to notify the 
claimant and indicate that consideration of this law may result 
in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) 
(2010) (requiring Board to "notify the appellant and his or her 
representative" of its intent to consider a law not considered by 
RO, where consideration "could result in denial of the appeal").  
McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version 
of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.

The Veteran's service treatment reports, and his personnel file, 
are not currently of record.  On remand, an attempt should be 
made to obtain the Veteran's service treatment reports, and his 
personnel file.  

With regard to the claimed stressor, the Veteran is not currently 
shown to have received commendations or awards that warrant the 
conclusion that he participated in combat.  See VAOPGCPREC 12-99 
at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication 
Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
III.iv.4.H.29.b, c.; see also Veteran's discharge (DD Form 214).   

As it is not shown the Veteran engaged in combat, his assertion 
of a service stressor is not sufficient to establish the 
occurrence of such an event.  Rather, his alleged service 
stressor must be established by official service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f) (2010); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); see also M21-1MR, 
Part III.iv.4.H.29.a, i.  

In this case, a completed PTSD questionnaire is not of record.  A 
review of the Veteran's oral and written testimony shows that the 
most detailed time frame for his claimed stressor was provided 
during his February 2010 hearing, in which he testified that his 
stressor had occurred in "maybe the summer of '75."  This does 
not appear to be sufficient for an attempt at documentation.  See 
M21-1MR, Part IV.ii.1.D.14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two-month period of time) of the incident, and 
the unit of assignment at the time the stressful event occurred) 
(emphasis added).  

In summary, a sufficient time frame for the claimed stressor is 
not currently of record, an attempt has not been made to verify 
the claimed stressor, no stressor has been verified, and a formal 
finding has not been made stating that an attempt at 
documentation is not warranted due to a lack of sufficient 
information.  See M21-1MR, Part IV.ii.1.D.16.a.  

Under the circumstances, provided that participation in combat is 
not shown by his service records, the Veteran should be provided 
with another opportunity to detail his claimed stressor.  He 
should be provided with a VA Form 21-0781 (statement in support 
of claim for service connection for posttraumatic stress disorder 
(PTSD)), or other appropriate PTSD development letter, and he 
should be requested to provide additional details of his claimed 
stressor.  See M21- 1MR, Part IV.iv.1.F.14.c.  

Upon receipt of the VA Form 21-0781 (or other appropriate PTSD 
development letter), or after a reasonable amount of time has 
passed without a response, determine whether sufficient details 
have been provided to warrant an attempt to verify the claimed 
stressor.  

If it is determined that sufficient stressor details have been 
provided, attempt to verify the claimed stressor.  If it is 
determined that sufficient stressor details have not been 
provided, make a formal finding stating that an attempt at 
documentation is not warranted due to a lack of sufficient 
information.  

Upon completion of the foregoing development, the Veteran should 
be afforded a psychiatric examination, and an etiological opinion 
should be obtained.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment 
reports, and his service personnel file.  

2.  Issue a corrective VCAA notice with 
regard to the issue on appeal, now 
characterized as "entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD"; notify the 
Veteran of the recent changes to 38 C.F.R. 
§ 3.304(f).  See 75 Fed. Reg. 39843 (July 
13, 2010).  

3.  Send the Veteran a VA Form 21-0781 
(statement in support of claim for service 
connection for posttraumatic stress 
disorder (PTSD)), or other appropriate 
form, and request that he provide specific 
details of the alleged stressful event.  

4.  Following completion of the development 
discussed in paragraph #3, upon receipt of 
the aforementioned VA Form 21-0781 (or 
other appropriate PTSD development letter), 
or after a reasonable amount of time has 
passed without a response, determine 
whether sufficient details have been 
provided to warrant an attempt to verify 
the claimed stressor.  

5.  If it is determined that sufficient 
details have been provided so as to warrant 
an attempt to verify the claimed stressor, 
attempt to verify the in-service stressor.  
Specifically, prepare a letter asking the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the Veteran's claimed stressor.  
Provide the JSRRC with a description of the 
Veteran's claimed stressor, and with copies 
of the Veteran's personnel records showing 
service dates, duties, and units of 
assignment.  

6.  If it is determined that sufficient 
details have not been provided to warrant 
an attempt to verify the claimed stressor, 
make a formal finding to the effect that an 
attempt at documentation is not warranted 
due to a lack of sufficient information.  

7.  Schedule the Veteran for a VA 
psychiatric examination to determine his 
correct diagnosis(es), to include whether 
he has PTSD under the criteria as set forth 
in DSM- IV.  The examiner should be 
provided with a summary of the verified 
stressor.  The claims file should be 
provided to the examiner in connection with 
the examination, and the examiner should 
indicate that the Veteran's C-file has been 
reviewed.  All necessary studies or tests, 
including appropriate psychological testing 
and evaluation, is to be accomplished.  

If PTSD is found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether there 
is a 50 percent or greater likelihood) that 
his PTSD was caused by his service.  If 
PTSD is diagnosed, the examiner must state 
the stressor(s) relied upon to support the 
diagnosis.  

If an acquired psychiatric disorder other 
than PTSD is found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether there 
is a 50 percent or greater likelihood) that 
the Veteran's acquired psychiatric disorder 
(other than PTSD) was caused by his 
service.  

The report of examination should include 
the complete rationale for all opinions 
expressed.

8.  The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

9.  The Veteran must be advised of the 
importance of reporting to the scheduled VA 
examination and of the possible adverse 
consequences, to include the denial of his 
claim, of failing to so report.  See 
38 C.F.R. § 3.655 (2010).

10.  Readjudicate the claim of entitlement 
to service connection for an acquired 
psychiatric disorder, to include PTSD.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


